TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 6, 2017



                                      NO. 03-14-00669-CR


                                  Ex parte Justin River Carter




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           AFFIRMED ON REMAND-- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.